!5l3-/«f
                               ELECTRONIC RECORD




COA #      07-13-00344-CR                        OFFENSE:        22.01


           Robert Andrew Mayes v. The State
STYLE:     ofTexas                               COUNTY:         Potter

COA DISPOSITION:      Reverse and Remand         TRIAL COURT: 108th District Court


DATE: 11/05/2014                 Publish: NO     TC CASE #:      65,815-E




                        IN THE COURT OF CRIMINAL APPEALS


         Robert Andrew Mayes v. The State
STYLE:   ofTexas                                      CCA#:
                                                                    \5H3-M
             Stpfc^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:    /4*rt)      /y- op/r                         SIGNED:                        PC:.

JUDGE: Pc>                                            PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD